DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claims 1-2, 8-9, 13 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2018/0262945) hereinafter Yi.

Regarding Claim 1, Yi teaches A method for providing scheduling request resources to a user equipment, the method comprising: 

and the wireless network node enabling the scheduling request resources by transmitting a message to the user equipment via physical layer signaling ([Para. 0074-0075] step S703, the eNB transmits UL Grant (message) with CB-RNTI  to enable the sharing SR resource via PDCCH [0049, 0064, 0100] (i.e., L1 control information or physical layer control signaling)).

Regarding Claim 2, Yi further teaches wherein enabling the scheduling request resources by transmitting a message to the user equipment via physical layer signaling comprises: including, as part of an uplink grant message or as part of a downlink grant message, information indicating the scheduling request resources are enabled ([Para. 0074-0075] step S703, the eNB transmits UL Grant with CB-RNTI to enable the sharing SR resource on PDCCH [0049, 0064, 0100] (i.e., L1 control information or physical layer signaling)).

Regarding Claim 8, Yi further teaches wherein the configuration of scheduling request resources comprises any one or more of 
a period of the scheduling request resources, a starting subframe in each period, a resource index for a scheduling request transmission in a subframe, a frequency 

Regarding Claim 9, Yi further teaches wherein the configuration of scheduling request resources comprises a valid time duration that indicates a length of time for which the scheduling request resources will be valid after the scheduling resources are activated. ([Para. 0073-0076, 0083] step S703, the eNB transmits UL Grant with SR-RNTI (message) to activate the sharing SR resource for several UEs within the same PUCCH-SR resource in a Transmission Time Interval (TTI) (i.e., valid time duration)). 

Regarding Claim 13, Yi teaches A method for obtaining scheduling request resources from a wireless network node, the method comprising: receiving, from the wireless network node via radio resource control signaling, a configuration of scheduling request resources ([Para. 0073-0075] Fig. 7, in step S701, the UE(s) receives the same SR resource configures through RRC signaling); and receiving, from the wireless network node via physical layer signaling, a message indicating that the scheduling request resources are to be enabled ([Para. 0068, 0074-0075] step S703, the UEs receive UL Grant (message) to enable the sharing SR resource via PDCCH [0049, 0064, 0100] (i.e., L1 control information or physical layer signaling)).
Regarding Claim 19, Yi further teaches wherein the configuration of scheduling request resources comprises any one or more of: a period of the scheduling request resources, a starting subframe in each period, a resource index for a scheduling request transmission in a subframe, a frequency index or subcarrier index for the user equipment to use in a scheduling request transmission, a spreading code index, and a repetition number for the scheduling request. ([Para. 0072, 0083] describes 1 ms SR period will be used for SR transmission).

Regarding Claim 20, Yi further teaches wherein the configuration of scheduling request resources comprises a valid time duration that indicates a length of time for which the scheduling request resources will be valid after the scheduling resources are activated. ([Para. 0073-0076, 0083] step S703, the eNB transmits UL Grant with SR-RNTI (message) to activate the sharing SR resource for several UEs within the same PUCCH-SR resource in a Transmission Time Interval (TTI) (i.e., valid time duration)). 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


6.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claims 1 and 13 respectively above, and further in view of Kim et al. (US 2019/0364558) hereinafter Kim.

Regarding Claim 3, Yi does not disclose wherein the information indicating the scheduling request resources are enabled comprises a single bit in the uplink grant message or the downlink grant message.
 wherein the information indicating the scheduling request resources are enabled comprises a single bit in the uplink grant message or the downlink grant message ([Para. 0062, 0210] describes in order to reduce overhead of signaling through the UL grant, the gNB may signal a 1-bit indicator in the UL grant to allocate PUCCH resource for the Uplink Control Information (UCI) transmission from the UE. The UCI includes Scheduling Request (SR)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi and the teaching of indicator in the UL grant for the SR from Kim to improve the coverage or throughput by increasing the beamforming (BF) gain using multiple antenna elements.

Regarding Claim 14, Yi does not disclose wherein receiving a configuration of scheduling request resources from the wireless network node via radio resource control signaling comprises receiving a single bit in an uplink message or in a downlink message, wherein the single bit indicates whether the scheduling request resources are to be enabled. 
Kim teaches wherein receiving a configuration of scheduling request resources from the wireless network node via radio resource control signaling comprises receiving a single bit in an uplink message or in a downlink message, wherein the single bit indicates whether the scheduling request resources are to be enabled ([Para. 0062, 0146, 0210] describes in order to reduce overhead of signaling through the UL grant, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi and the teaching of indicator in the UL grant for the SR from Kim to improve the coverage or throughput by increasing the beamforming (BF) gain using multiple antenna elements.

7.	Claims 4, 5-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claims 1 and 13 respectively above, and further in view of Lee et al. (US 2018/0263062) hereinafter Lee.

Regarding Claim 4, Yi does not disclose wherein the scheduling request resources comprise a plurality of sets of scheduling request resources, and enabling the scheduling request resources by transmitting the message to the user equipment via physical layer signaling 
Lee teaches wherein the scheduling request resources comprise a plurality of sets of scheduling request resources ([Para. 0082, 0084] eNB configures different sets of the CB-SR resources to request SL transmission resources and to request UL transmission resources), and enabling the scheduling request resources by transmitting the message to the user equipment via physical layer signaling comprises transmitting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi and the teaching of different set of SR resources from Lee to improve service quality, and expand coverage and system capacity.

Regarding Claim 5, Yi does not disclose wherein the scheduling request resources comprise a plurality of sets of scheduling request resources, the method further comprising: the wireless network node determining a physical layer property that corresponds to a set of the plurality of sets of scheduling request resources, wherein enabling the scheduling request resources by transmitting the message to the user equipment via physical layer signaling comprises enabling the set of the plurality of sets of scheduling request resources by transmitting the message having the physical layer property. 
Lee further teaches wherein the scheduling request resources comprise a plurality of sets of scheduling request resources ([Para. 0082, 0084] eNB configures different sets of the CB-SR resources to request SL transmission resources and to  ([Para. 0067, 0077] a scheduling request (SR) is send via a SR-valid PUCCH resource (i.e., SR resources (PUCCH), where a physical channel is having a PHY layer property [0032]. The eNB determines the resource efficiency of the PUCCH resources for SR);
wherein enabling the scheduling request resources by transmitting the message to the user equipment via physical layer signaling comprises enabling the set of the plurality of sets of scheduling request resources by transmitting the message having the physical layer property. ([Para. 0067, 0077, 0079, 0082, 0085, 0090, 0097, 0101] the eNB may start a timer to determine whether a scheduling grants transmitted by using PDCCH (i.e., message to the UE via physical layer signaling) to enable the plurality of sets of SR resources is received or not. For example, UL grants to enables the UE to transmit UL data as soon as the UL data becomes available for transmission, and a SL grant to enable the SL transmission resources). [Para. 0037] Fig. 5 shows the physical structure of the PDCCH having physical layer property.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi and the teaching of different set of SR resources from Lee to improve service quality, and expand coverage and system capacity.

Regarding Claim 6, the combination of Yi and Lee, specifically, Yi teaches wherein the physical layer property determined by the wireless network node is a type of subframe in which the message is contained ([Para. 0074-0075] step S703, the eNB transmits UL Grant (message) with CB-RNTI  to enable the sharing SR resource via PDCCH. [Para. 0049-0051] Fig. 4 shows a physical channel structure of PDCCH including subframe that containing L1 control information. That is the eNB determines using PDCCH mashed with RNTI information that having PDCCH subframe).

Regarding Claim 7, the combination of Yi and Lee, specifically, Yi teaches wherein the physical layer property determined by the wireless network node is a type of control channel in which the message is contained. ([Para. 0074-0075] step S703, the eNB transmits UL Grant (message) with CB-RNTI to enable the sharing SR resource via PDCCH). 

Regarding Claim 15, Yi does not disclose wherein the scheduling request resources comprise a plurality of sets of scheduling request resources, and the message further indicates which of the plurality of sets of scheduling request resources is to be enabled.
Lee teaches wherein the scheduling request resources comprise a plurality of sets of scheduling request resources ([Para. 0082, 0084] different sets of the CB-SR resources may be configured for the UE to request SL transmission resources and to request UL transmission resources), and the message further indicates which of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi and the teaching of different set of SR resources from Lee to improve service quality, and expand coverage and system capacity.

Regarding Claim 16, Yi does not disclose wherein receiving the message indicating which of the plurality of sets of scheduling request resources is to be enabled comprises: receiving the message as part of an uplink grant message or as part of a downlink grant message.
Lee teaches wherein receiving the message indicating which of the plurality of sets of scheduling request resources is to be enabled comprises: receiving the message as part of an uplink grant message or as part of a downlink grant message ([Para. 0077-0079, 0082, 0097] UE receives a scheduling grants (i.e., UL grant) to enable the plurality of sets of SR resources.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing 

Regarding Claim 17, Yi does not disclose wherein the scheduling request resources comprise a plurality of sets of scheduling request resources, the method further comprising: determining a physical layer property of the message; and determining, based on the determined physical layer property, which set of the plurality of sets of scheduling request resources is to be enabled.
Lee further teaches wherein the scheduling request resources comprise a plurality of sets of scheduling request resources ([Para. 0082, 0084] eNB configures different sets of the CB-SR resources to request SL transmission resources and to request UL transmission resources), the method further comprising: determining a physical layer property of the message; and determining, based on the determined physical layer property, which set of the plurality of sets of scheduling request resources is to be enabled. ([Para. 0067, 0077, 0079, 0082, 0085, 0090, 0097, 0101] the UE determines whether a scheduling grant message for the SL transmission resources is received or not. UE receives a scheduling grants from the PDCCH (i.e., message to the UE via physical layer signaling) to enable the plurality of sets of SR resources. For example, UL grants to enables the UE to transmit UL data as soon as the UL data becomes available for transmission, and a SL grant to enable the SL transmission resources). [Para. 0037] Fig. 5 shows A physical channel transfers signaling and data between PHY layer of the UE and eNB with a radio resource. A physical channel consists of a plurality of subframes in time domain and a plurality of subcarriers in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi and the teaching of different set of SR resources from Lee to improve service quality, and expand coverage and system capacity.

Regarding Claim 18, the combination of Yi and Lee, specifically, Yi teaches wherein the physical layer property is a type of subframe in which the message is contained. ([Para. 0074-0075] step S703, the eNB transmits UL Grant (message) with CB-RNTI to enable the sharing SR resource via PDCCH. [Para. 0049-0051] Fig. 4 shows a physical channel structure of PDCCH including subframe that containing L1 control information. That is the eNB determines using PDCCH mashed with RNTI information that having PDCCH subframe).

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Lee as applied to claim 4 above, and further in view of Loehr et al. (US 2018/0310308) hereinafter Loehr.

Regarding Claim 10, the combination of Yi and Lee does not disclose wherein each of the plurality of sets of the scheduling request resources differs from the other sets with respect to a resource index to be used for the scheduling request.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yi, Lee and Loehr to implement the dynamic resources scheduling to reduce the delay for URLLC transmission.

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Lee as applied to claim 4 above, and further in view of Ho et al. (US 2011/0321050) hereinafter Ho.
Regarding Claim 11, the combination of Yi and Lee does not disclose wherein each of the plurality of sets of the scheduling request resources corresponds to a different antenna beamforming configuration. 
Ho teaches wherein each of the plurality of sets of the scheduling request resources corresponds to a different antenna beamforming configuration ([Para. 0045, 0083] the base station can provide a set of SR resources to one or more mobile devices to utilize the SR resources to transmit an SR to the base station 104. Where the base 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yi, Lee and Ho to implement antenna beamforming to improve signal-to-noise ratio.

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Lee as applied to claim 4 above, and further in view of Lee et al. (US 2019/0124674) hereinafter Lee674.

Regarding Claim 12, the combination of Yi and Lee does not disclose wherein each of the plurality of sets of scheduling request resources corresponds to a different wireless coverage level.
Lee674 teaches wherein each of the plurality of sets of scheduling request resources corresponds to a different wireless coverage level (interpreted as difference cells). ([Para. 0111-0115] the eNB configures at least one set of SR resources and maps between SR resources on multiple cells (i.e., on different wireless coverage level) by a cell identity that can be used for transmitting a Scheduling Resource by the UE. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yi, Lee and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200288436, Lee et al. discloses Method and device for transmitting scheduling request in wireless communication system.
US 20200022112, Yasukawa et al. discloses user equipment, base station and signal transmission method.
US 20180220448, Akkarakaran et al. discloses data transmission during base station beamsweep.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413